      Case 1:20-cv-00251-SPB-RAL Document 48 Filed 05/18/21 Page 1 of 16



                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA

DAWN BROWN, as Administrator of the             )
Estate of MATHEW ORSINI, deceased,              )
                                                )        Case No. 1:20-CV-0251 (Erie)
        Plaintiff                               )
                                                )
vs.                                             )        SUSAN PARADISE BAXTER
                                                )        UNITED STATES DISTRICT JUDGE
ERIE COUNTY, WEXFORD HEALTH                     )
SOURCES, INC., MEDICAL                          )        RICHARD A. LANZILLO
ASSOCIATES OF ERIE, INC.,                       )        UNITED STATES MAGISTRATE JUDGE
DIAGNOSTIC X-RAY SERVICE, INC.,                 )
GARY L. PETERSON D.O., and                      )        REPORT AND RECOMMENDATION
DAVID PAUL, M.D.,                               )        ON DEFENDANT ERIE COUNTY’S
                                                )        MOTION TO DISMISS
        Defendants.                             )
                                                )        ECF NO. 36

I.      Recommendation

        It is respectfully recommended that Defendant Erie County’s motion to dismiss Count I of

Plaintiff’s Amended Complaint pursuant to Fed. R. Civ. P. 12(b)(6) be granted. Because Plaintiff may

be able to cure certain deficiencies in Count I, it is further recommended that dismissal of Count I be

without prejudice and that Plaintiff be granted leave to file a second amended complaint. Finally, if

Plaintiff declines to file a second amended complaint, it is further recommended that the Court decline

to exercise supplemental jurisdiction over Plaintiff’s state law claims.

II.     Introduction

        Nineteen-year-old Mathew Orsini (Orsini or decedent) died on March 18, 2019, three weeks

after he entered the population of the Erie County Jail. ECF No. 22. Plaintiff Dawn Brown (Plaintiff),

as administrator of his estate, alleges that Orsini’s death was the result of Erie County’s

unconstitutional policies and practices as well as the professional negligence of the named medical

defendants. Id. Plaintiff’s sole claim against Erie County and sole basis for federal court jurisdiction

is Count I of the Amended Complaint, which alleges that Erie County’s policies and practices were


                                                    1
       Case 1:20-cv-00251-SPB-RAL Document 48 Filed 05/18/21 Page 2 of 16



deliberately indifferent to Orsini’s rights under the Eighth and Fourteenth Amendments to the United

States Constitution and the cause of his death. Plaintiff brings this claim pursuant to 42 U.S.C. §1983

and Monell v. Dep’t of Social Serv. of City of N.Y., 436 U.S. 658, 98 S. Ct. 2018, 56 L.Ed.2d 611 (1978).

        Erie County moves to dismiss Count I on the grounds that Plaintiff’s factual allegations do

not support an inference that it maintained a policy or practice of deliberate indifference to inmates’

medical needs or that any policy or practice of the County was the “moving force” behind the violation

of Orsini’s constitutional rights. ECF No. 37. The motion has been fully briefed and the Court heard

argument on the motion in open court on May 14, 2021. ECF Nos. 36-37; 41-42; 45-46. Accordingly,

the motion is ripe for decision.

III.    Legal Standard on Motion to Dismiss

        A motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6) tests the legal

sufficiency of the complaint. Kost v. Kozakiewicz, 1 F.3d 176, 183 (3d Cir. 1993). In deciding a motion

to dismiss, a court is not opining on whether a plaintiff is likely to prevail on the merits; instead, the

plaintiff must only present factual allegations sufficient “to raise a right to relief above the speculative

level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 127 S. Ct. 1955, 167 L.Ed.2d 929 (2007) (citing 5

C. Wright & A. Miller, Federal Practice and Procedure § 1216, pp. 235-236 (3d ed. 2004)). See also

Ashcroft v. Iqbal, 556 U.S. 662, 129 S. Ct. 1937, 173 L.Ed.2d 868 (2009). A complaint should only be

dismissed under Rule 12(b)(6) if it fails to allege “enough facts to state a claim to relief that is plausible

on its face.” Twombly, 550 U.S. at 570, 127 S. Ct. 1955 (rejecting the traditional Rule 12(b)(6) standard

established in Conley v. Gibson, 355 U.S. 41, 78 S. Ct. 99, 2 L.Ed.2d 80 (1957)). In making this

determination, the court must accept as true all well-pleaded factual allegations in the complaint and

views them in a light most favorable to the plaintiff. U.S. Express Lines, Ltd. v. Higgins, 281 F.3d 383,

388 (3d Cir. 2002).




                                                      2
       Case 1:20-cv-00251-SPB-RAL Document 48 Filed 05/18/21 Page 3 of 16



        While a complaint does not need detailed factual allegations to survive a motion to dismiss, a

complaint must provide more than labels and conclusions. Twombly, 550 U.S. at 555, 127 S. Ct. 1955.

A “formulaic recitation of the elements of a cause of action will not do.” Id. (citing Papasan v. Allain,

478 U.S. 265, 286, 106 S. Ct. 2932, 92 L.Ed.2d 209 (1986)). Moreover, a court need not accept

inferences drawn by a plaintiff if they are unsupported by the facts in the complaint. See Cal. Pub.

Emps.’ Ret. Sys. v. Chubb Corp., 394 F.3d 126, 143 (3d Cir. 2004) (citing Morse v. Lower Merion Sch. Dist.,

132 F.3d 902, 906 (3d Cir. 1997)). Nor must the Court accept legal conclusions disguised as factual

allegations. Twombly, 550 U.S. at 555, 127 S. Ct. 1955. See also McTernan v. City of York, Pa., 577 F.3d

521, 531 (3d Cir. 2009).

        Expounding on the Twombly/Iqbal line of cases, the Third Circuit has articulated the following

three-step approach:

                 First, the court must “tak[e] note of the elements a plaintiff must plead
                 to state a claim.” Second, the court should identify allegations that,
                 “because they are no more than conclusions, are not entitled to the
                 assumption of truth.” Finally, “where there are well-pleaded factual
                 allegations, a court should assume their veracity and then determine
                 whether they plausibly give rise to an entitlement for relief.”

Burtch v. Milberg Factors, Inc., 662 F.3d 212, 221 (3d Cir. 2011) (quoting Santiago v. Warminster Twp., 629

F.3d 121, 130 (3d Cir. 2010)). This determination is “a context-specific task that requires the reviewing

court to draw on its judicial experience and common sense.” Iqbal, 556 U.S. at 679, 129 S. Ct. 1937.

IV.     Amended Complaint

        Plaintiff’s Amended Complaint alleges the following facts, which the Court accepts as true for

purposes of Erie County’s motion to dismiss:

        On February 25, 2019, Orsini began a period of detention at the Erie County Jail. 1 ECF No.



1
 Plaintiff’s Amended Complaint does not specify whether Orsini was in custody as a pretrial detainee or an inmate
pursuant to a sentence of incarceration following conviction. During argument on Erie County’s motion, Plaintiff’s
counsel advised the Court that Orsini was a pretrial detainee at the time of his death.

                                                        3
       Case 1:20-cv-00251-SPB-RAL Document 48 Filed 05/18/21 Page 4 of 16



22 ¶ 21. At intake, he informed Nurse Teri Masi that he had undergone an aortic valve replacement

in 2009, had a history of cardiovascular disease and hypertension, and was taking medication (Atenolol

and Losartan) to treat his heart condition. Id., ¶¶ 19, 22-23. Nurse Masi recorded his surgical history

on his “Medical Nurse Order Form” and ordered that his blood pressure be checked every Monday,

Wednesday, and Friday for two weeks. Id., ¶ 23. It is unclear from the Amended Complaint whether

this was done. Id.

         Two weeks later, Orsini complained to Heidi Karash, Director of Nursing at the Erie County

Prison, that he had not yet been provided with his prescription medications. Id., ¶¶ 24, 30. Director

Karash responded that his local pharmacy reported that he last refilled his prescriptions in December.

Id., ¶ 25. Although Orsini objected to Director Karash’s assertion that he had not taken his medication

in “a while,” Director Karash replied that his vital signs would continue to be monitored and a doctor

would review his records and vitals at his next appointment. Id., ¶ 25. It is unclear from the pleadings

whether this appointment occurred prior to Orsini’s death.

         On March 18, 2019, Orsini notified security that he was experiencing shortness of breath,

tooth pain, and back pain. Id., ¶¶ 27-28. Nurse Denise Long prescribed ibuprofen and gave him

techniques to slow his breathing. Id., ¶ 27. Three hours later, Orsini complained of heartburn. Id.,

¶ 29. Defendant Dr. Gary Peterson was contacted by phone, and he ordered “Alum/mag/s.” Id.

Ten minutes later, Orsini began hyperventilating and withering in pain. Id., ¶ 30. An X-ray of his

chest, lumbar spine, and thoracic spine was taken by Defendant Diagnostic X-Ray Service, Inc. Id. ¶

31. Defendant Dr. David Paul, a radiologist, diagnosed Orsini with left lower lung pneumonia with

effusion. Id., ¶ 34. He ordered a Z-Pac, Augmentin, and a follow-up X-ray on March 26, 2019. Id.,

¶ 38. Although an EKG was attempted, Orsini was not cooperative because he was unable to remain

still. Id., ¶ 37.

         At some point, Orsini started vomiting in the B-pod. Id., ¶ 39. He also turned very pale and


                                                   4
      Case 1:20-cv-00251-SPB-RAL Document 48 Filed 05/18/21 Page 5 of 16



became unsteady on his feet. Id. Although a staff nurse and another medical employee witnessed this,

they offered no medical assistance. Id., ¶¶ 39-40. Instead, Corrections Officer Howell taunted Orsini,

stating he “just needs his Mommy.” Id., ¶ 40. Other officers nearby told Orsini he was fine and all

he needed was a shower. Id. ¶ 41. However, Orsini continued to vomit and complain about chest

pain while clutching his chest until he ultimately became unresponsive. Id., ¶¶ 42-43. An ambulance

was called at 10:01 p.m. Id., ¶ 42-43.

        As soon as the paramedics arrived, they began CPR. Id., ¶ 43. An AED was not able to detect

a shockable rhythm. Id. Orsini was transported to UPMC Hamot via ambulance. Id., ¶ 44. In route,

paramedics continued chest compressions and administered multiple doses of epinephrine. Id. At

the hospital, Orsini was given 3 liters of normal saline and started on a norepinephrine drip. Id., ¶ 46.

Shortly thereafter, Orsini went into cardiac arrest. Id. He was declared dead at 11:01p.m. Id.

        An autopsy was performed on March 28, 2019 at UPMC Children’s Hospital of Pittsburgh.

Id., ¶ 47. The autopsy report concluded that the cause of death was a rupture of an aortic aneurysm.

Id. Included in the final autopsy diagnosis was “dissecting aortic aneurysm (Type 1) with rupture of

aortic root.” Id. The final autopsy also revealed that Orsini had a “marfanoid body habitus consisting

of pectus excavatum, retrognathia, arachnodactyly, camptodactyly[,] and long lower limbs.” Id. ¶ 48.

He was further diagnosed with Loeys-Dietz Syndrome, a connective tissue disorder. Id.

        Prior to Orsini’s detention, Erie County had contracted with Defendant Wexford Health

Sources, Inc. (Wexford Health) to provide medical and healthcare services to inmates at the Erie

County Jail. Id., ¶¶ 4-5. The agreement between Erie County and Wexford Health included a

requirement that Wexford Health provide an onsite medical director for 14 hours a week—4 hours

on every Monday, Thursday, and Friday and 2 hours on every Tuesday. Id., ¶ 6. Wexford Health

subcontracted with Defendants Medical Associates of Erie and Gary Peterson, D.O. to provide the

onsite medical director services. Id. ¶ 8. Despite the express language of the agreements, Medical


                                                   5
      Case 1:20-cv-00251-SPB-RAL Document 48 Filed 05/18/21 Page 6 of 16



Associates of Erie, Inc. only had an onsite medical director at the Erie County Jail for eight hours each

week. Id. ¶ 10.

        In support of Count I of her Amended Complaint, Plaintiff alleges, “Mathew Orsini’s death

was caused by the conduct of Erie County as follows:”

            •     In establishing a practice and policy of not requiring Wexford Health to adhere to its
                  contract with Erie County to provide adequate medical services to inmates of Erie
                  County Prison by allowing Wexford Health to fail to have a medical director on site
                  14 hours per week;

            •     In failing to require Wexford Health to adhere to the policy contract provision of
                  providing an onsite medical director for 14 hours per week;

            •     In failing to ensure that Wexford Health was complying with the provisions of its
                  contract;

            •     In acquiescing to inadequate medical staffing by Wexford Health;

            •     In failing to monitor Wexford Health’s performance;

            •     In disregarding the consequences of Wexford Health’s failure to comply with the
                  contract;

            •     In failing to establish and enforce an adequate method or system for prison
                  personnel to refer inmates to medical personnel and/or outside medical providers;

            •     In failing to establish and enforce an environment, culture and custom at the prison
                  that stresses the importance of the health and safety of inmates;

            •     In failing to train prison personnel to promote identification and referral of inmates
                  requiring medical attention;

            •     In failing to train prison personnel to refer inmates in obvious need of medical
                  attention to medical personnel and/or outside medical providers;

            •     In failing to train prison personnel to not to mock inmates exhibiting signs of illness;

            •     In ignoring and/or dismissing inmates requests for medical treatment;

            •     In failing to establish and enforce an environment, culture or custom for prison
                  personnel to assist medically ill patients and not to mock medically ill patients;

            •     In failing to train prison personnel of the fundamental right of inmates to access

                                                     6
       Case 1:20-cv-00251-SPB-RAL Document 48 Filed 05/18/21 Page 7 of 16



                    medical care;

                •   In failing to ensure that Wexford Health provide adequate medical care to inmates;

                •   In failing to establish and enforce an emergency medical plan for seriously ill
                    inmates;

                •   In establishing and practicing a policy whereby Wexford Health was not required to
                    have a Physician at the facility on a daily basis; and

                •   In establishing and practicing a policy whereby seriously ill inmates were not required
                    to be seen by a Physician or a Physician’s assistant.

Id. ¶ 72.

V.         Discussion and Analysis

           A.       Constitutional Standard Applicable to Pretrial Detainees

           Plaintiff brings her claim against Erie County under 42 U.S.C. § 1983. For his section 1983

claims to survive, Plaintiff must demonstrate that a person acting under color of state law deprived

Plaintiff’s decedent of a right protected under the Constitution or laws of the United States. Natale v.

Camden Cty. Corr. Facility, 318 F.3d 575, 580-81 (3d Cir. 2003). It is undisputed that personnel at the

Erie County Jail were acting under color of state law when engaged in providing medical care to Orsini.

Thus, the Court’s next task is to identify “the exact contours of the underlying right said to have been

violated.” Cty.. of Sacramento v. Lewis, 523 U.S. 833, 842 n.5, 118 S. Ct. 1708, 1714, 140 L. Ed. 2d 1043

(1998) (citing Graham v. Connor, 490 U.S. 386, 394, 109 S.Ct. 1865, 1870–1871, 104 L.Ed.2d 443

(1989)).

           In this case, Plaintiff alleges that the medical attention he received at the hands of personnel

at the Erie County Jail was deliberately indifferent to his rights guaranteed to him under the Eighth

and Fourteenth Amendments. Based on the parties’ briefs and assertions at oral argument, some

misapprehension apparently exists regarding the standard of medical treatment the Constitution

requires for pretrial detainees such as Orsini. “The constitutional standard governing conditions of


                                                       7
      Case 1:20-cv-00251-SPB-RAL Document 48 Filed 05/18/21 Page 8 of 16



confinement for detainees is whether the conditions amount to ‘punishment’ without due process of

the law, in violation of the Fourteenth Amendment.” Monmouth Cty. Corr. Inst. Inmates v. Lanzaro, 834

F.2d 326, 346 n.31 (3d Cir. 1987) (citation omitted). In contrast, the standard of “deliberate

indifference to serious medical need,” articulated by the Supreme Court in Estelle v. Gamble, 429 U.S.

97, 97 S.Ct. 285, 50 L. Ed. 2d 251 (1976), applies to claims of convicted and incarcerated prisoners,

which are governed by the Eighth Amendment. The Third Circuit has emphasized that while the

Estelle analysis can inform the Fourteenth Amendment analysis applicable to pretrial detainees, the

Eighth and Fourteenth Amendment standards are not identical. See Hubbard v. Taylor, 399 F.3d 150,

165-66 (2005) (citing Bell v. Wolfish, 441 U.S. 520, 535, 99 S. Ct. 1861, 60 L. Ed. 2d 447 (1979));

Montgomery v. Ray, 145 Fed. Appx. 738, 740 (3d Cir. 2005) (vacating and remanding district court’s

entry of summary judgment for defendant premised on Estelle analysis in a case involving pretrial

detainee’s claims of inadequate medical care for consideration under the Fourteenth Amendment

standard). See also City of Revere v. Mass. Gen. Hosp., 463 U.S. 239, 244 (1983) (“the due process rights

of a [pre-trial detainee] are at least as great as the Eighth Amendment protections available to a

convicted prisoner”).

        In this case, Plaintiff’s allegations are sufficient to state a constitutional violation under either

the Lanzaro or Estelle standard. Although the Amended Complaint acknowledges that Orsini was

provided some medical attention at the jail, the facts alleged support a plausible inference that the care

he received was so deficient relative to his known medical conditions and emergent symptoms as to

constitute unjustified “punishment” under the Fourteenth Amendment or “deliberate indifference”

under the Eighth Amendment. See Bell v. Lindsay, 116 F.Supp.3d 511, at 516-17 (E.D. Pa. 2017)

(finding a plaintiff had plausibly pled a constitutional violation under either the Eighth or Fourteenth

Amendments where the plaintiff had a serious spinal-related condition, did not receive medical

treatment for 24 days, had not seen a doctor for 23 days, and Defendants Smith and Phillips knew of


                                                     8
        Case 1:20-cv-00251-SPB-RAL Document 48 Filed 05/18/21 Page 9 of 16



his need for treatment). See, e.g., Maline v. Jail, 2021 WL 39545, at *2 (E.D. Wis. Jan 5, 2021) (providing

“the Court need not determine Maline’s status at this stage because his allegations that Hooks knew

that the inmate intended to follow and assault him are sufficient to state a claim under both

amendments”); Pryor v. Harper, 2021 WL 37628 (W.D. Pa. Jan. 5, 2021). This conclusion, however,

does not end the inquiry regarding Erie County’s motion. Plaintiff has not asserted a section 1983

claim against any of the individuals or entities that were directly involved in Orsini’s care, although

Plaintiff’s counsel acknowledged at the hearing on May 14, 2021 that these individuals as well as

Wexford Health and Medical Associates of Erie all acted under color of state law relative to Orsini’s

care.   Instead, Plaintiff’s sole constitutional claim is a Monell claim against Erie County, the

requirements of which are discussed below.

         B.     Requirements for Municipal Liability Under Monell

         It is well-established that a municipal entity such as a county cannot be held liable for its

employees’ alleged constitutional violations based on a theory of respondeat superior. Monell, 436 U.S. at

691-95, 98 S.Ct. 2018; Panas v. City of Phila., 871 F. Supp. 2d 370, 377-78 (E.D. Pa. May 14, 2012).

Rather, the “government itself, through its policies or practices, must be sufficiently culpable before”

a court imposes § 1983 liability. Panas, 871 F. Supp. 2d at 377-78. Such culpability exists only “when

the alleged constitutional transgression implements or executes a policy, regulation, or decision

officially adopted by the governing body or informally adopted by custom.” McTernan v. City of York,

564 F.3d 636, 657 (3d Cir. 2009) (quoting Beck v. City of Pittsburgh, 89 F.3d 966, 971 (3d Cir. 1996)).

Merely alleging the existence of a policy, practice, or custom is not enough. Rizzo v. Goode, 423 U.S.

362, 371, 96 S. Ct. 598, 46 L.Ed.2d 561 (1976). The plaintiff in a § 1983 action must show an

“affirmative link” between the occurrence of alleged misconduct and the municipality’s policy,

custom, or practice. Id. Accordingly, “[o]nce a plaintiff has identified a policy or custom, she ‘must

show that the municipal action was taken with the requisite degree of culpability, and must


                                                    9
      Case 1:20-cv-00251-SPB-RAL Document 48 Filed 05/18/21 Page 10 of 16



demonstrate a direct causal link between the municipal action and the deprivation of federal rights.’”

Abran v. City of Phila., 2020 WL 6781938, at *12 (E.D. Pa. Nov. 17, 2020) (quoting Vulcan Pioneers of

New Jersey v. City of Newark, 374 Fed. Appx. 313, 317 (3d Cir. 2010)). If the policy does not facially

violate federal law, “causation can be established only by ‘demonstrat[ing] that the municipal action

was taken with ‘deliberate indifference’ as to its known or obvious consequences.’” Id. (quoting Berg

v. Cty. of Allegheny, 219 F.3d 261, 276 (3d Cir. 2000)). Thus, in order to impose liability on a local

governmental entity for failing to act to preserve constitutional rights, a § 1983 plaintiff must establish

not only that he or she was deprived of a constitutional right, but that: (1) the municipality had a

policy; (2) the policy “amounts to deliberate indifference” to the plaintiff’s constitutional right; and

(3) the policy was the “moving force behind the constitutional violation.” Weber v. Erie Cty., 2020 WL

5983275, at *5 (W.D. Pa. Oct. 8, 2020) (quoting City of Canton, Ohio v. Harris, 489 U.S. 378, 389-91

(1989)).

           C.     Plaintiff’s Allegations of Policy and Custom

                  1.      Acquiescence in Wexford’s Failure to Provide an Onsite Medical Director
                          for the Number of Hours Promised in the Medical Services Contract

           Plaintiff asserts that Erie County had a policy or custom of deliberate indifference to the

medical needs of inmates at the Erie County Jail that was the “moving force” behind the violation of

Orsini’s rights under the Eighth and Fourteenth Amendments. ECF No. 41, p 7-13. In support of

this assertion, Plaintiff’s Amended Complaint and brief in opposition to Erie County’s motion rely

primarily on the County’s “acquiescence with Wexford’s failing to live up to its contractual

commitment to providing a physician onsite 14 hours a week, and having a physician present on

Monday, Wednesday and Fridays” and acceptance of only 8 hours per week for the onsite medical

director. Id., p 5. Plaintiff’s reliance on this contractual deviation, however, merely begs the relevant

question: Did Erie County have a policy or custom of permitting Wexford Health to maintain levels

of medical personnel and resources that fell below constitutional standards? This question is a matter
                                                    10
     Case 1:20-cv-00251-SPB-RAL Document 48 Filed 05/18/21 Page 11 of 16



of constitutional law and, while contractual staffing requirements may have some relevance to the

issue, they do not define constitutional requirements.

        First, a contract between two parties simply does not set the constitutional standard; nor can

a contract confer upon a substantive constitutional right upon individuals, including incarcerated

individuals. Endicott v. Hurley, 2017 WL 76899, at *7 (E.D. Mo. 2017) (finding “Corizon’s contractual

provision did not confer to the inmates a new constitutional right to be seen if they arrived at sick call

within fifteen minutes. Instead, the Eighth Amendment requires only a system of ready access to

adequate medical care”); Andrews v. Camden Cty., 95 F. Supp. 2d 217, 230 n.6 (D. N.J. Mar. 28, 2000)

(explaining “[t]his holding should not be read to create a constitutional cause of action for violation

of the CCCF Health Procedures Manual, or for violation of any of the provisions therein. . . . Thus,

to the extent that an everyday breach of a provision of a prison health services manual is actionable, a

remedy would be found only in state contract law”). Cf. Whitehurst v. Lackawanna Cty., 2020 WL

6106616, at*16 (M.D. Pa. Mar. 5, 2020) (asserting “the [c]ounty [also] cannot shield itself from § 1983

liability by contracting out its duty to provide medical services”). Thus, standing alone, acquiescence

in a deviation from a contractual staffing entitlement does not represent a policy of deliberate

indifference actionable under Monell.

        Second, the Constitution does not mandate that prisons have a medical director on site for

any amount of time. See Calhoun v. Ramsey, 2003 WL 1733564, at *9 (N.D. Ill. Mar. 31, 2003) (stating

“contrary to Calhoun’s assertions otherwise and based on the particular facts of this case, the Eighth

Amendment simply does not require that Jail physicians be located on site for purposes of prescription

medication verification”). Instead, the Constitution requires that a county not act with deliberate

indifference to the medical needs of prisoners. See Knepp v. Paraway, 2020 WL 7865401, at *9-*10

(W.D. Pa. Nov. 2020). Therefore, the Constitution requires neither a specific number of doctors,

nurses, PAs, etc. nor a particular number of on-site hours for a particular medical provider. Boyett v.


                                                   11
     Case 1:20-cv-00251-SPB-RAL Document 48 Filed 05/18/21 Page 12 of 16



Cty. of Wash., 282 Fed. Appx. 667, 673 (10th Cir. 2008) (“[T]here is no per se requirement that a jail

provide its inmates around-the-clock access to a medical doctor”); Knepp, 2020 WL 7865401, at *9-

*10 (asserting “[w]hile chest pains and other cardiac symptoms are serious medical concerns under

any circumstances, the record regarding the twenty to thirty-minute delay between Knepp’s

presentation and his being seen by Dr. Wolfson does not support the objective element of the

deliberate indifference standard). Instead, the focus is on the totality of medical resources available

to meet prisoner needs. See id.

       Therefore, to state a viable Monell claim in a case such as this, the plaintiff must allege facts to

show that the municipal jail devoted medical staffing and resources that it knew or should have known

were insufficient to meet the serious medical needs of inmates. Whether the staffing provided

exceeded or fell below what the municipality contracted to receive from a third party is irrelevant

absent factual allegations supporting an inference that a municipal policymaker knew or should have

known that the staffing and resources that the County actually provided, directly or indirectly, were

inadequate. Erie County’s alleged acquiescence in Wexford providing an onsite medical director for

only 8 hours per week rather than the 14 hours specified in the medical services contract is not

unconstitutional on its face and, standing alone, does not represent a policy deliberate indifference or

unjustified punishment. Accordingly, if Plaintiff’s Monell claim is to survive Erie County’s motion, the

Amended Complaint must allege facts to support an actionable policy or custom beyond its acceptance

of an onsite medical director for eight hours per week.

               2.      Plaintiff’s Reliance on Deficiencies in Orsini’s Treatment as Evidence of an
                       Actionable Policy or Custom

       Plaintiff’s Amended Complaint and brief in opposition also rely on the alleged deficiencies in

the medical care provided to Orsini as evidence that Erie County had a policy of deliberate indifference

to inmates’ serious medical needs. See ECF No. 22 ¶ 51 (“Mathew Orsini is a victim of the deliberate

indifference of the Defendant’s Erie County, acting through its agents, servants and employees, who,
                                                   12
      Case 1:20-cv-00251-SPB-RAL Document 48 Filed 05/18/21 Page 13 of 16



as set forth in Paragraphs 38 and 39 above, denied him appropriate medical care, when it was obvious

to layman that he was in need of immediate medical attention and needed to be hospitalized”). In this

regard, Plaintiff is attempting to reverse engineer a Monell claim based on the Amended Complaint’s

allegations of the underlying Eighth or Fourteenth Amendment violation. Plaintiff’s reliance on the

very treatment individuals at the jail provided to Orsini is nothing more than an assertion of respondeat

superior liability, which the Supreme Court rejected in Monell.. See Mason v. PrimeCare Med., Inc., 2017

WL 1386198, *10-*11 (M.D. Pa. Apr. 18, 2017) (concluding “[r]ather than highlight evidence that

arguably could be construed to show a deficient policy, the plaintiff has merely relied upon the alleged

failures of subordinate staff in an effort to bring a § 1983 claim against the employer—which is nothing

other than an effort to bring a claim for respondeat superior liability”). Thus, while such allegations may

have supported a section 1983 claim against individuals involved in Orsini’s care at the jail, they offer

no support for Plaintiff’s Monell claim against Erie County.

                3.      Factually Unsupported Allegations of Policies Allowing Inadequate Staffing,
                        Deficient Care, and Failures to Train and Supervise

        Plaintiff also alleges in broad terms that Erie County had policies or customs allowing

inadequate medical staffing, insufficient medical personnel trained to recognize and respond to serious

or emergent medical needs, and an absence of procedures to require personnel to refer seriously ill

inmates to outside specialists, hospitals, or other appropriately equipped facilities. If supported by

factual allegations any one of the foregoing would be sufficient to support a plausible Monell claim

against Erie County. But the allegations of Plaintiff’s Amended Complaint currently fail “to raise a

right to relief above the speculative level.” Twombly, 550 U.S. at 555. Plaintiff has failed to plead facts

to support a reasonable inference that a pattern of inadequate medical treatment at the prison existed

prior to Orsini’s alleged deficient treatment or facts to support a reasonable inference that a

policymaker was on notice the pattern of such deficient care. The Supreme Court has recognized that

a local government’s “culpability for a deprivation of rights is at its most tenuous where a claim turns
                                                    13
      Case 1:20-cv-00251-SPB-RAL Document 48 Filed 05/18/21 Page 14 of 16



on a failure to train.” Connick v. Thompson, 563 U.S. 51, 61, 131 S. Ct. 1350, 179 L.E.2d 417 (2011).

“If the alleged policy or custom at issue is a failure to train or supervise (as it is here), the plaintiff

must show that this failure ‘amounts to ‘deliberate indifference’ to the rights of persons with whom

[the municipality’s] employees will come into contact.” Johnson v. City of Phila., 975 F.3d 394, 403 (3d

Cir. 2020) (quoting Carter v. City of Phila., 181 F.3d 339, 357 (3d Cir. 1999)). “[D]eliberate indifference’

is a stringent standard of fault, requiring proof that a municipal actor disregarded a known or obvious

consequence of his action.” Connick, 563 U.S. at 61, 131 S. Ct. 1350 (quoting Board of County Com’rs of

Bryan Cty. v. Brown, 520 U.S. 397, 410, 117 S.Ct. 1382, 137 L.E.2d 626 (1997)).

        Typically, a plaintiff meets this burden by identifying, “a pattern of similar constitutional

violations by untrained employees” that “puts municipal decisionmakers on notice that a new program

is necessary . . . .” Johnson, 975 F.3d at 403 (quoting Thomas, 749 F.3d at 223). “Otherwise, the plaintiff

needs to show that failure to provide the identified training would ‘likely . . . result in the violation of

constitutional rights’—i.e., to show that ‘the need for more or different training [was] so obvious.” Id.

(quoting City of Canton, 489 U.S. at 390, 109 S.Ct. 1197). The Third Circuit applies a three-part test to

determine whether “a municipality’s failure to train or supervise amount[s] to deliberate indifference.”

Carter., 181 F.3d at 357. A plaintiff must plead: (1) municipal policymakers know that employees will

confront a particular situation; (2) the situation involves a difficult choice or a history of employees

mishandling; and (3) the wrong choice by an employee will frequently cause deprivation of

constitutional rights.” Id.; see also Thomas v. Cumberland Cty., 749 F.3d 217 at 224–25 (3d Cir. 2014)

(quoting Board of County Com’rs of Bryan Cty, 520 U.S. at 409, 117 S. Ct. 1382). (“Liability in single-

incident cases depends on ‘[t]he likelihood that the situation will recur and the predictability that an

officer lacking specific tools to handle that situation will violate citizens’ rights”).

        Plaintiff has not attempted to allege a pattern of similar constitutional violations by untrained

employees. Thus, at issue is whether plaintiff has plausibly alleged that Erie County’s failure to provide


                                                     14
      Case 1:20-cv-00251-SPB-RAL Document 48 Filed 05/18/21 Page 15 of 16



the identified training would likely result in the violation of Orsini’s Eighth/ Fourteenth Amendment

rights. See Johnson, 975 F.2d at 403. Plaintiff has not identified a policymaker. See Scott v. Clark, 2020

WL 4905624, at *6 (W.D. Pa. July 28, 2020) (quoting Garcia v. Cnty. of Bucks, Pa, 155 F. Supp. 2d 259,

268 (E.D. Pa. 2001) (citations omitted). Further problematic is the fact that, Plaintiff’s allegations are

largely conclusory, there are no facts that support an inference that the alleged deficiencies in the

training program were obviously going to lead to a constitutional violation, or that this issue could

have arisen with any inmate other than the deceased. See Robinson v. Corizon Health, Inc., 2016 WL

7235314, at *10 (E.D. Pa. Dec. 13, 2016); see Giamboi v. Prison Health Servs., 2011 WL 5322769, at *11

(M.D. Pa. June 2, 2011) (finding “[t]he allegation that defendants PHS and PHS Correctional . . . had

a policy or custom of inadequate training in dealing with prisoners with severe medical problems is

also conclusory. The complaint does not allege in what regard or how the training was inadequate”).

Likewise, the Court notes deficient policies alone are insufficient to satisfy the threshold for Monell.

Chruby v. Bearjar, 2018 WL 4537404, at *17 (M.D. Aug. 27, 2018).

        Given the foregoing, it is recommended that Count I of Plaintiff’s Amended Complaint be

dismissed. Nevertheless, the undersigned is far from convinced that further amendment to the

Plaintiff’s pleading would be futile. Therefore, it is further recommended that dismissal be without

prejudice and with leave to file a second amended complaint. See Hockenberry v. SCI Cambridge Springs/

Pennsylvania Dep’t of Corr., 2019 WL 2270345, at *3 (W.D. Pa. May 28, 2019) (stating “[t]he U.S. Court

of Appeals for Third Circuit has instructed that if a civil rights complaint is vulnerable to dismissal for

failure to state a claim, the Court should permit a curative amendment, unless an amendment would

be inequitable or futile”).

VI.     Conclusion

        For the reasons discussed above, it is respectfully recommended that Defendants’ motion to

dismiss (ECF No. 36), be granted and that Count I of Plaintiff’s Amended Complaint against


                                                    15
       Case 1:20-cv-00251-SPB-RAL Document 48 Filed 05/18/21 Page 16 of 16



Defendant Erie County be dismissed, without prejudice. If Plaintiff declines to amend her pleading,

it is further recommended that the Court decline to exercise supplemental jurisdiction over the

Plaintiff’s remaining claims in this action. Count I of the Amended Complaint is currently the sole

federal cause of action. Given that this case has yet to proceed beyond the pleadings, the exercise of

supplemental jurisdiction over Plaintiff’s state law claim would not be warranted absent amendment

to state a viable federal claim.

VII.    Notice

        In accordance with 28 U.S.C. § 636(b)(1) and Fed. R. Civ. P. 72, the parties may seek review

by the district court by filing Objections to the Report and Recommendation within fourteen (14)

days of the filing of this Report and Recommendation. Any party opposing the objections shall have

fourteen (14) days from the date of service of Objections to respond thereto. See Fed. R. Civ. P.

72(b)(2). Failure to file timely objections may constitute a waiver of appellate rights. See Brightwell v.

Lehman, 637 F.3d 187, 194 n.7 (3d Cir. 2011); Nam v. Frank, 488 F.3d 187 (3d Cir. 2007).

        Submitted this 18th day of May, 2021.



                                                         ___________________________
                                                         RICHARD A. LANZILLO
                                                         United States Magistrate Judge




                                                   16
